Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-099603, filed on 05/19/2017.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
4.	Claims 1-10 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Tametani et al. (US 2007/0296040) teaches A semiconductor device including a first electrode, a second electrode, and a control electrode [Figures 1-3, a first electrode 4, second electrode 2 and a control electrode 3 is shown, see P(0014-0016)], the semiconductor device comprising: a controller configured to apply a voltage to the control electrode to control current flow from the first electrode to the second electrode [Figures 1-3, a controller 16 applies voltage to the control electrode 3]; a first metal pattern and a second metal pattern which are connected to the controller [Figures 1-3, P(0015-0017) teaches first and second connection pattern]; a connector connecting the first metal pattern and the second electrode [Figures 1-3, see connector 15]; and a plurality of bonding wires connecting the Figures 1-3, see bonding wires 8, see P(0015-0017)]. 
The prior art of record take alone or in combination fails to teach or suggest the limitation of “a resistor connected between the first electrode pad and the second electrode pad, the plurality of bonding wires including: a first bonding wire connecting the first electrode pad and the second metal pattern; and a second bonding wire connecting the second electrode pad and the second metal pattern, the controller being configured to detect deterioration of the semiconductor device when a potential difference between the first metal pattern and the second metal pattern is above a first threshold” in combination with other limitations of the claim.
7.	Claims 2-10 are also allowed as they further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868